 In the Matter of BOOTH-KELLY LUMBER COMPANY, AND WILLAM-ETTE VALLEY LUMBER OPERATORS ASSOCIATIONandWILLAMETTEVALLEY DISTRICT COUNCEL OF LUMBER AND SAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-181g.Decided March 8, 1941Jurisdiction:lumber industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. William A. Babcock, Jr.,for the Board.HarriscCBryson,of Eugene, Oreg., for the respondents.Cake, Jaureguy,c6Tooze,of Portland, Oreg., for the I. E. U. andI.E. U. Local 80-1.Mr. C. P. Richai ds.of Goshen. Oreg., for the L. S. W. U.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by WillametteValley District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the.American Federation of Labor, herein called the L. S. W. U., theNational Labor Relations Board, herein called the Board, by theRegional Director for the Nineteenth Region (Seattle, Washington),issued its complaint dated November 20, 1940, against Booth-KellyLumber Company, herein called respoihdent Booth-Kelly, and Wil-lametteValley Lumber Operators' Association, herein called re-spondent Operators' Association, both of Eugene, Oregon, allegingthat the respondents had engaged in and were engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (2), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, together With the notice of hearing thereon, were duly30 N L R B, No 271 8DECISIONSOF NATIONALLABOR RELATIONS BOARDserved upon the respondents, the L. S. W. U. and on Industrial Em-ployees Union, Inc., herein called the I. E. U., and Industrial Employ-ees Union, Inc., Local No. 80, District 1, herein called I. E. U. Local80-1, labor organizations allegedly dominated, interfered with, andsupported by the respondents.With .respect to the unfair labor practices the complaint allegedin substance that: (1) respondent Booth-Kelly, in concert withother employers and individually, dominated and interfered withthe administration of Loyal Legion of Loggers and Lumbermen andits locals, including Local 80-1, and contributed support to it; caused,dominated, and interfered with the reorganization and continuanceof the Loyal Legion of Loggers and Lumbermen and its locals as,the I. E. U. and its locals, and the reorganization and continuanceof Local 80-1 of the Loyal Legion of Loggers and Lumbermen asI.E. U. Local 80-1; and subsequently interfered with the administra-tion of the I. E. U. and its locals including Local 80-1, and con-tributed financial and other support to them; (2) respondent Oper-ators'Association dominated and interfered with the reorganizationand continuance of the Loyal Legion of Loggers and Lumbermenand its locals as the I. E. U. and its locals, and subsequently inter-fered with the administration of the I. E. U. and its locals; (3)respondent Booth-Kelly refused to bargain collectively with Lumber& Sawmill Workers Union, Local No. 2595, chartered by the United'Brotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, herein called L. S. W. U. Local°595,on December 20, 1938 and on specified dates thereafter, whenL. S. W. U. Local 2595 represented the majority of respondent Booth- .Kelly's employees in an appropriate unit; and (4) thereby and byother acts the respondents have interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed inSection7 of the Act.On January 24, 1941, the respondents, the t. S. W. U., the I. E. U.,I.E. U. Local 80-1, and an attorney for the Board, entered into astipulation in settlement of the case; subject to the approval ofthe Board.The stipulation provides as follows :This Agreement made and entered into by and between Booth-Kelly Lumber Company, hereinafter called "respondent Booth-Kelly,"by and through Harris & Bryson, its attorneys;Willamette Valley Lumber Operators' Association, hereinaftercalled "respondent Operators Association," by 'and through Law-rence T. Harris, its attorney, and G. A. Metzger, its secretary ;Willamette Valley District Council' of Lumber and SawmillWorkers, by and through C. P. Richards, its secretary ; Indus-trialEmployees Union, Inc., and Industrial Employees Union, BOOTH-KELLY LUMBER COMPANYInc., Local No. 80, District 1, hereinafter called "I. E. U." and"I.E. U. Local 80-1," by and through Cake, J,_ureguy & Tooze,their attorneys; and William A. Babcock, Jr., attorney for theNational Labor Relations Board, Witnesseth :WHEREAS, an amended charge was duly filed in the abovematter by Willamette Valley District Council of Lumber andSawmillWorkers on September 30, 1940, and a complaint andnotice of hearing in the above matter based on the said amendedcharge, were duly made and issued by the National Labor Rela-tionsBoard on November 20, 1940, and duly served on theabove named parties :WHEREAS, there is now pending before the United States Cir-cuitCourt of Appeals for the Ninth Circuit, in the case ofNational Labor Relations Board v. C. D. Johnson Lumber Cor-poration and Willamette Valley Lumber Operators Association,Case No. 9593, a petition by the National Labor Relations Boardfor the enforcement of orders made and entered by the NationalLabor Relations Board on January 25, 1940, in the matter oftheC.D. Johnson Lumber Corporation;Willamette ValleyLumber Operators Association, Inc., a corporation; IndustrialEmployees Union, Inc., a corporation, and Industrial EmployeesUnion, Inc., Local No.'50, District 1, and Oregon and Washing-ton Council of Lumber and Sawmill Workers Union, affiliatedwith the A. F. of L.; Columbia River District Council No. 5,Lumber and Sawmill Workers, affiliated with I. W. A. andLumber and Sawmill Workers Union, Locals No. 2803 andNo 2751, affiliated with the I. W. A.; Cases Nos. C-641 andC-642;WHEREAS, the issues arising out of the allegations, in thecomplaint herein, which relate to the alleged domination of,interferencewith, and support given to the admini ^trationof the Loyal Legion of Loggers and Lumbermen, hereinaftercalled "4L," and its locals, the reorganization of the said 4L intothe I. E. U., and the administration of the I. E. U. by therespondents, and by other employer members of the 4L, aresubstantially the same as the issues raised by similar allegationsin the complaint in the Matter of the C. D., Johnson LumberCorporation, et al., and the facts and evidence concerning saidallegations are substantially the same as the facts and evidencedeveloped in the hearing in that matter; andWHEREAS, it is the desire and intention of the parties hereto bythis stipulation to dispose of and to adjust certain issues inthe above entitled matter without the conduct of a hearing 10DECISIONS OF NATIONAL LABOR RELATIONS BOARD'or the taking of testimony herein, all the parties hereto stipulateand agree :IRespondent Booth-Kelly is a corporation organized and ex-isting under the laws of the State of Oregon, with its principaloffice at Eugene, Oregon.The said respondent is, and at alltimes since on and before July '5, 1935, has been, continuouslyengaged in the production; manufacturing and selling of logs,lumber and lumber products. It owns and operates, and at alltimes since on and before said date, has continuously ownedand operated a lumber mill or manufacturing plant and loggingoperations near Wendling, Oregon. In the course and conductof its business the said respondent causes and at all times, sincesaid date has continuously caused the greater portion of thelogs, lumber and lumber products produced and manufacturedby it in said operations to be sold, shipped and transportedfromWendling, Oregon, to, into and through States of theUnited States other than the. State of Oregon.During theyears 1937 to 1940 the amounts of the sales of the said respond-ent of the products from its Wendling operations, and theamounts and percentages of said products sold and shipped topoints outside the State of Oregon were approximately asfollows:_YearProduction inboard feet.Gross salesPercentage sold andshipped outsideState of Oregon1937--------------------------33,200,833$719,648 00In excess of 75%.1938 ------------------------------------------28,403,863510,825Do1939--------------------------------------38, 196, 621714,046DoIIRespondent Operators Association is, and at all times sinceMay 3, 1937 has been,a corporation organized under the lawsof the State of Oregon, with its principal office at Eugene, Oregon,and a voluntary association of owners and operators engaged inthe manufacture and production of lumber and lumber productsin the Willamette Valley, State of Oregon.Respondent Booth-Kelly is, and at all times since May 3, 1937 has been, a memberof the Operators Association.Respondent Operators Associationis, and at all times since on or about May 3, 1937 has been, engagedin providing information and advice to its members and otheremployers in the lumber industry in the interest of and on behalfof said employers in connectionwith theirlabor and personnel BIOTH-KELLY LUMBER COMPANY11problems, practices and policies, collective bargaining and otherdealings with their employees and representatives of their em-ployees; in promoting the mutual benefits of said employers andthe maintenance of uniform wage schedules, hours of labor, andworking conditions; in conducting collective bargaining nego-tiations and executing collective bargaining agreements with labororganizations in the interest of and on behalf of said employers;and in other related and similar activities in the interest of andon behalf of said employers.IIIWillamette Valley District Council of Lumber and SawmillWorkers and Lumber and Sawmill Workers Union, Local No.2595, hereinafter called L. S. W. U. Local 2595, both chartered bythe United Brotherhood of Carpenters and Joiners of America,affiliated with the A. F. of L., I. E. U. and I. E. U. Local 80-1,are labor organizations within the meaning of Section 2, subsec-tion (5) of the Act.IVAll the parties hereto, and each of them, waive their rights tofile answers to the complaint'herein, or to intervene herein, but inso doing do not admit the truth of the allegations of the complaintor any of them, except where specifically admitted' herein, andthen only for the purposes of this case.Provided, however, thatnothing herein shall deprive the respondent Booth-Kelly of theright to file an answer to those allegations of the complaint notdisposed of by this stipulation and which set forth or relate to thealleged refusal of the said respondent to bargain collectively withor recognize Lumber and Sawmill Workers Union, Local No. 2595,as the exclusive representative of certain of its employees, in viola-tion of Section 8 (5) and (1) of the National Labor Relations Act,in the event a hearing or other proceedings is had upon suchallegations, or to participate in such hearing, and nothing hereinshall be construed to deprive I. E. U. and I. E. U. Local 80-1 ofany rights they may have to intervene in such hearing or pro-ceedings.VSubject to the provisions of Paragraphs IV and IX of this stip-ulation, all parties hereto expressly waive their rights to a hear-ing in this matter and to appear in person or otherwise, to givetestimony and examine or cross-examine witnesses (as providedin Section 10 (b) of the National Labor Relations Act and in the 12DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations Series2, as amended), and expressly waive the making of findings offact and conclusions of law by the National Labor Relations At.V1The pleadings and other formal papers herein, including theamended charge, complaint and notice of hearing find affidavit ofservice thereof, orders postponing hearing and extending time forfiling of answers and affidavits of service thereof; and this stipu-lation may be entered in the record herein by filing with the ChiefTrial Examiner of the National Labor Relations Board, Wash-ington, D. C.VIIIt is expressly consented and agreed by the parties hereto thatupon the basis of the pleadings and this stipulation the followingorders may be immediately made and entered in the above matterby the National Labor Relations Board :ABooth-Kelly Lumber Co. and its officers, agents, successors andassigns, shall :I.Cease and desist from :(a)Dominating or interfering with the administration ofI.E.U. Local 80-1 or the formation or administration of anyother labor organization, and contributing support to I. E. U.Local 80-1, or any other labor organization of its employees;(b)Recognizing I. E. U. Local 80-1 as the representative ofany of its employees for the purpose of dealing with it concern-ing grievances, labor disputes, rates of pay, wages, hours of em-ployment, and other conditions of work;(c)Giving effect to any contract it may have entered into withI.E. U. Local 80-1 concerning wages, hours, and working con-ditions ;(d) In any manner requiring its employees to contribute tothe support of I. E. U. Local 80-1, and in any manner makingfurther deductions for the pay or wages of its employees, or anyof them, for dues or fees payable, or to become payable, to said"organization;(e) In any other manner interfering with, restraining or co-ercing its,employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing and to BOOTH-KELLY LUMBER COMPANY13engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withhold all recognition from I. E. U. Local 80-1 as arepresentative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of work, and com-pletely disestablish I. E. U. Local 80-1 as such representative ;(b)Post immediately in conspicuous places in and about itsplant and logging operations at and near Wendling, Oregon, andmaintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating that:(1) it will cease and desist in the manner. set forth in paragraphs1 (a) to 1 (e), inclusive, of this order, (2) that the respondentwill take the affirmative action set forth in paragraph 2 (a) ofthis order, and (3) that the respondent's employees are free toform and join any labor organization of their own choosing;(c)Notify the Regional Director for the Nineteenth Region,in writing, within ten days from the date of this order what stepsit has taken to comply therewith.BWillamette Valley Lumber Operators Association and its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with the administration of I. E. U. Local 80-1,or the formation or administration of any other labor organization ;(b)Giving effect to any contract it may have entered into withI.E. U. Local 80-1, or with the I. E. U. -affecting I. E. U.Local 80-1 concerning wages, hours, and working conditions,whether it be a contract in existence at the time of the issuanceof this complaint in this case or one entered into subsequent tothe issuance of this complaint.(c) In any manner interfering with, restraining or coercingthe employees of its members in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of collectivebargaining or other mutual,aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act : 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Immediatelynotify, in writing, all of its members that itwill cease and desist in the manner set forth in paragraphs 1(a), (b), and(c) of this order;(b)Notify theRegional Director for the Nineteenth Region,in writing,within ten (10)days from the date of this order whatsteps it has taken to comply therewith.VIIIIt is further stipulated and agreed that if, in the final determina-tion by the United States Circuit Court of Appeals for the NinthCircuit or the United States Supreme Court, in the event of anappeal thereto, in the case of National Labor Relations Board v.C.D. Johnson Lumber Corporation, et al, Sections 1 (a), (b),(c), (d), and (e), and 2 (a) and (b) of the order made andentered by the Board against the said C. D. Johnson LumberCorporation, and Sections 1 (a) and (b) of the order made andentered by the Board against Willamette Valley Lumber Oper-ators Association in the Matter of C. D. Johnson Lumber Cor-poration, et al, or any of said sections or subsections, are enforcedby the decree of the Circuit Court of Appeals or the United StatesSupreme Court in so far as the same relate to the I. E. U. generalor parent organization, additional or further orders may be madeand entered by the National Labor Relations Board in the aboveentitled matter, in the form recited below, to the extent that thecorresponding orders, sections, subsections, and parts thereof,made and entered by the Board in the Matter of C. D. JohnsonUmber Corporation, et al, are,enforced by said Circuit Courtor Supreme Court, in so far as they relate to the I. E. U. parentor general organization, or may be entered in the form recitedbelow,modified to conform to the final determination by saidCircuit Court or Supreme Court in the case of National LaborRelations Board v. C. D. Johnson Lumber Corporation, et, al.AThe Booth-Kelly Lumber Company and its officers, agents; sue-,cessors, and assigns, shall:--1.Cease and desist from :(a)Dominating and interfering with the administration of theI.E. U., or with the formation or administration of any otherlabor organization of its employees, and from contributing finan-ciail or other support to the I. E. U., or any, other labor organiza-tion of its employees;(b)'Recognizing the I. E. U. as the representative of any ofits employees for the purpose of dealing with it concerning griev- BOQI FI-KELLY LUMBER COMPANY15antes, labor disputes, rates of pay, wages, hours of employment,and other conditions of work;(c)Giving effect to any contract it may have entered intowith the I. E. U., either before or after the issuance of the com-plaint herein, concerning wages, hours, and working conditions;(d) In any manner requiring its employees to contribute tothe support of the I. E. U., and in any manner making furtherdeductions from the pay or wages of its employees, or any ofthem, for dues or fees payable, or to become payable, to saidorganization ;(e)Acting through the Willamette Valley Lumber Oper-ators Association, or any other employer or association of em-ployers, in interfering with the administration of the I. E. U.,or any other labor organization, or contributing support to it,or any other labor organization, or in interfering with, restrain-ing or coercing its employees in the exercise of their rights toself-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act;(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representative of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining, or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from the I. E. U. as representa-tives of any of its employees for the purpose of dealing withitconcerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of work, and coin-pletely disestablish the I. E. U. as such representatives;(b)Reimburse individually and in full all employees whowere or still are members of the I. E. U. for all dues and fees, ifany, which it has deducted from their wages, salaries or otherearnings on behalf of the I. E. U. subsequent to the date that thestipulation upon which this order is based' was approved by theNational Labor Relations Board.(c) Immediately post notices to all of its employees in conspicuous places in and about its logging operations and itssawmill and manufacturing plant at and near Wendling, Oregon, 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintain such notices for a period of at least sixty (60)consecutive days, stating that it will cease and desist in the man-ner set forth in paragraphs 1 (a) to (f) of this order, both inclu-sive,, and that it will take the affirmative action set forth inparagraphs 2 (a) and (b) of this order.(d)Notify the Regional Director for the Nineteenth Region,inwriting, within ten (10) days from the, date of this orderwhat steps the respondent has taken to comply herewith.BWillametteValleyLumber Operators Association,and itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a) Interfering with the administration of the I. E. U., or theformation or administration of any other labor organization, andcontributing support to the I. E. U., or any local or subdivisionthereof, or any other labor organization.(b)Giving effect to any contract it may have entered into withthe I.E. U., either before or after the issuance of the complaintin this matter,concerning the wages,hours and working condi-tions of the employees of respondent Booth-Kelly.(c) In any manner interfering with, restraining,or coercingthe employees of its members in the exercise of their rights toself-organization,to form, join,or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,as guar-anteed in Section 7of the Act.2.Take the following affirmative action,which , the Boardfinds will effectuate the policiesof the Act:(a) Immediately notify, inwriting, allof its members that itwill cease and desist in the manner set forth in paragraphs 1 (a),(b)and(c) of this order;(b)Notifythe Regional'director for the Nineteenth Region,in writing,within ten (10)days from the date ofthis order whatsteps it has taken to comply herewith.By "final determinationby the United States CircuitCourt, ofAppeals for the Ninth Circuit or the United States SupremeCourt in the event of an appeal thereto in the case of the NationalLabor Relations Board v. C. D. Johnson Lumber Corporation,et al.," is meant the final decision and decreeby the United StatesSupreme Court on an application for certiorariby any of theparties in said case to said Court, either in denying such applica-tion or in its determination of such controversy if said applica- BOOTH-KELLY LUMBER COMPANi17tion is granted, or the decision and decree of the United StatesCircuit of Appeals for the Ninth Circuit in said case in the eventthat none of the parties to said case apply for certiorari to theUnited States Supreme Court or attempt to appeal to said Courtin any other manner within the period allowed by law.IXThis stipulation, if approved by the National Labor RelationsBoard, shall constitute a final and complete settlement and dis-position of the issues raised by the complaint herein, except forthose issues raised by those allegations of said complaint, -,iiParagraphs I, II, III, V, XI, XII, XIII, XVI, XVII,XIX, and XX, thereof, which set forth or relate to the allegedrefusal of the respondent Booth-Kelly to recognize and bargaincollectivelywith Lumber and Sawmill Workers Union, LocalNo. 2595, as the exclusive representative of certain of its em-ployees for the purposes of collective bargaining, in,violation ofSection 8 (5) and (1) of the National Labor Relations Act.The complaint, except for such allegations shall be construedto be dismissed as to all allegations which are not disposed of bythe orders to be entered by the Board pursuant to the terms ofthis stipulation.Nothink in this stipulation shall preclude theNational Labor Relations Board from conducting a hearing orin any other manner proceeding upon the said allegations of thecomplaint in the paragraphs of the complaint above enumeratedto participate in any such hearing or proceedings.-XAll the parties hereto, and each of them, expressly consentand agree that on application by the said Board, a decree ordecrees enforcing any order or orders made and entered by thesaid Board in this matter may be entered by the United StatesCircuit Court of Appeals for the Ninth Circuit without noticeto any of said parties; and the parties, and each of them, ex-pressly waive their rights to contest such application or to objectto the entry of such decree or decrees and expressly waive theirrights to be notified of such application.XIThe entire agreement between the parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to it. 1RDECISIONS OF NATIONAL LABOR RELATIONS BOARDXIIIt is understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board after itssubmission to the Board in Washington, D. C.On January 25, 1941, the respondent Booth-Kelly, the L. S. W. U.and an attorney for the Board entered into a supplemental stipula-tion subject to the, approval of the Board.'The supplement stipula-tion provides as follows:This agreement made and entered into by and between Booth-Kelly Lumber Company, hereinafter called "respondent Booth-Kelly," by and through Harris and Bryson, sits attorneys;Willamette Valley District Council of Lumber and SawmillWorkers, by and through] C. P. Richards, its Secretary; andWilliam A. Babcock, Jr, attorney for the National LaborRelations Board, Wltnesseth :WHEREAS, a stipulation has,been entered into by the abovenamed parties and Willamette Valley Lumber Operators Asso-ciation, IndustrialEmployees' Union, Inc., hereinafter called"I.E. U." and Industrial Employees' Union, Inc., Local No. 80,District 1, hereinafter called "I. E. U. Local 80-1," under date ofJanuary 24, 1911, disposing of some of the issues raised by thecomplaint in the above matter, but not disposing of those allega-tions of the complaint which set forth or relate to the allegedrefusal of the respondent Booth-Kelly to recognize or bargainwith Lumber and Sawmill Workers Union, Local No.' 2595 inviolation of Section 8 (5) and (1) of the National LaborRelations Act; and 'WHEREAS, THE ABOVE named parties desire to dispose of theremaining issues without the conduct of a hearing or the takingof testimony, the parties hereto stipulate and agree :I.All the production and maintenance employees of the respond-ent Booth-Kelly, employed in and about its mill and loggingoperations at and near Wendling, Oregon, exclusive of super-visory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining in respect to rates of pay,'On January 28, 1941, the I E U and I E. U Local 80-1 filed with the Board a waiverstating that they waive all light to make objection to the entry by the Board of the orderprovided for in the supplemental stipulation; and that in the e%ent the Board enters suchan order, they naive all right to protest the entry, upon application by the Board, of adecree by the United States Circuit Court of Appeals enforcing said order, and naive allright to receive notice of such application and to intervene in such proceedings, or topetition the Cow t to set aside the oidet BO'O'TH-KELLY LUMBERCOMPANY19wages, hours of employment, and other conditions of employ-ment, in order to insure to said employees the full benefit oftheir right to self organization and to collective bargaining, andtootherwise effectuate the policies of the National LaborRelations Act.IIAll parties hereto expressly waive their right to a hearing inthis matter and to appear in person, or otherwise, to give testi-mony and examine or cross-examine witnesses (as provided inSection 10 (b) of the National Labor Relations Act and in theNational Labor Relations Board Rules and Regulations, Series2, as amended), and all the parties hereto expressly waive themaking of findings of fact and conclusions of law by the NationalLabor Relations Board.IIIThe respondent Booth-Kelly waives its right to file an answerto any of the allegations of the complaint, but in so doing doesnot admit the truth of such allegations, or any of them, exceptwhere they are admitted herein.IV,This stipulation shall be made a part of the record in the aboveentitledmatter by filing with the Chief Trial Examiner of theNational Labor Relations Board, Washington, D. C.VUpon the basis of the pleadings, this stipulation and that cer-tain stipulation made and entered into in this matter by the abovenamed parties and I. E. U., I. E. U. Local 80-1 and WillametteValley Lumber Operators Association, under date of January'24,1941, the following order may be immediately made and-entered in the above matter by the National Labor RelationsBoard, or may be included and made a part of any order made.and entered by the said Board against the respondent Booth-Kelly pursuant to the provisions of Paragraph VII of the abovedescribed stipulation, dated January 24, 1941.Booth-Kelly Lumber Company and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Refusing to recognize and bargain collectively with Lum-ber and Sawmill Workers Union, Local No. 2595, chartered bythe United Brotherhood of Carpenters and Joiners of America,4-10135-42-vol. 30-3 r20DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffiliatedwith the American Federation of Labor, as the exclu-sive representative of all the production and maintenance em-ployees,exclusiveofsupervisoryand clerical employees,employed by the respondent Booth-Kelly Lumber Company inand -about its mill and logging operations at and near Wend-ling,Oregon, until such time as a majority of such employeesshall designate a different collective bargaining representativeor representatives.(b) In any other manner, interfering with, restraining orcoercing its' employees in the exercise of their rights to self-or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed underSection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :-(a)Upon request, bargain collectively with Lumber and Saw-millWorkers Union, Local No. 2595, as the exclusive represen-tative of all production and maintenance employees, exclusiveof supervisory and clerical employees, employed by the respond-ent Booth-Kelly Lumber Company, in and about its mill andlogging operations at and near Wendling, Oregon, for the pur-poses of collective bargaining in respect to rates of pay, wages,,hours of employment, or other conditions of employment, untilsuch time as a majority of such employees shall designate an-other or 'different representative or representatives, and suchother representative or representatives demands recognition assuch bargaining representative of the said respondent;(b)Post immediately in conspicuous places in and about itsplant and logging operations at and near Wendling, Oregon, andmaintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating that (1) itwill cease and desist in the manner set forth in paragraphs 1 (a)and (b) of this order, and (2) it will take the affirmative actionset forth in paragraph 2 (a) of this order.(c)Notify the Regional Director for the Nineteenth Regionin writing within ten days of the date of this order what stepsit has taken to comply therewith.VIThis stipulation and the stipulation in this-matter dated Jan-uary 24, 1941, which is described above, shall constitute a finaland complete settlement and adjustment of the issues raised by BOOTH-KELLY LUMBER COMPANY21the complaint herein, and the complaint shall be construed tobe dismissed by the National Labor Relations Board as to allallegations of said complaintwhich are not disposed of by theorders which are enteredby thesaidBoard pursuant to saidstipulations.-VIIThe parties hereto, and each of them,expressly consent andagree that on application by the said Board, a decree enforcingthe order of the Board entered pursuant-to the,provisions ofthis stipulation may be entered by the United States CircuitCourt of Appeals for the Ninth Circuit without notice to anyof the said parties; and the parties hereto, and each of them, ex-pressly waive their rights to contest such application or to ob-ject to the entry of such decree and expressly waive their rightsto be notified-of such application.VIIIThe entire agreement between the parties hereto is containedwithin the terms of this stipulation,and there is no verbal agree-,ment of any kind which varies, alters or adds to it.IKIt is'understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board after itssubmissionto the Board in Washington, 'D. C.On February 11, 1941, the Board issued its order approving theabove stipulations, making them a part of the record in the case, and,pursuant to Article II, Section 36 of National Labor Relations BoardRules and Regulations-Series 2, as amended, transferring the pro-ceeding to and continuing it before the Board for the purpose of entryof a decision and order by the Board pursuant to the provisions of the,stipulations.Upon the basis of the said stipulations and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBooth-Kelly Lumber Companyisa corporation organized andexisting under the laws of the State of Oregon with its principal office,atEugene,Oregon.This respondent is engaged in logging,opera-tions near Wendling, Oregon,and also operates,atWendling a lumber 22DECISIONSOF NATIONALLABOR RELATIONS BOARDmill where it is engaged in the manufacture and sale of lumber andlumber products.During the year 1939, this respondent producedfrom its Wendling operations 38,196,621 board feet of lumber whichwere sold for $714,046, and over 75 per cent of which were sold andshipped outside the State of Oregon.Willamette Valley Lumber Operators' Association is a corpora-tion organized and existing under the laws of the State of Oregonwith its principal office at Eugene, Oregon. It is a voluntary associa-tion of owners and operators engaged in the manufacture and produc-tion of lumber and lumber products in the Willamette Valley, Oregon.This respondent is engaged in providing information and advice toitsmembers and other employers in the lumber industry in the interestof and on behalf of said employers in connection with their labor andpersonnel problems, practices, and policies, collective bargaining, andother dealings with their employees and representatives of theiremployees.The respondent Booth-Kelly is a member of the respond-ent Operators' Association.We find that the above-described operations of the respondentBooth-Kelly constitute a continuous flow of trade, traffic, and com-merce among the several States.The respondent Operators' Asso-ciation acts in the interest of and on behalf of the respondentBooth-Kelly and is an employer of the employees of the respondentBooth-Kelly within the meaning of Section 2 (2) of the Act.II.THE ORGANIZATIONS INVOLVEDWillamette Valley District Council of Lumber and Sawmill Work-ers, and Lumber and Sawmill Workers Union, Local No. 2595, bothchartered by the United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor; Indus-trialEmployees Union Inc.; and Industrial Employees Union Inc.,Local No. 80 District 1, are labor organizations.ORDERUpon the basis of the above findings of fact, stipulations and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that :A. Booth-Kelly Lumber Company, its officers, agents, successorsand assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of I. E. U.Local 80-1 or the formation or administration of any other labororganization, and contributing support to I, E. U. Local 80-1, or inany other labor organization of its employees; BOOTH-KELLY LUMBER COMPANY23(b)Recognizing I. E. U. Local 80-1 as the representative of anyof its employees for the purpose of dealing with it concerning griev-ances, labor disputes, rates of pay, wages, hours of employment, andother conditions of work;(c)Giving effect to any contract it may have entered into withI.E. U. Local 80-1 concerning wages, hours, and working conditions;(d) In any manner requiring its employees to contribute to thesupport of I. E. U. Local 80-1, and in any manner making furtherdeductions from the pay or wages of its employees, or any of them,for dues or fees payable, or to become payable, to said organization;(e)Refusing to recognize and bargain collectively with Lumberand Sawmill Workers Union, Local No. 2595, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, as the exclusive representative of all-the production and maintenance employees, exclusive of supervisoryand clerical employees, employed by the respondent Booth-KellyLumber Company in and about its mill and logging operations - at andnearWendling, Oregon, until such time as a majority of such em-ployees shall designate a different collective bargaining representativeor representatives;(f)In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other-mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from I. E. U. Local 80-1 as a repre-sentative of any of its employees for the purpose of dealing with itconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of work, and completely disestablishI.E. U. Local 80-1 as such representative;(b)Upon request, bargain collectively with Lumber and SawmillWorkers Union, Local No. 2595, as the exclusive representative of allproduction and maintenance'employees, exclusive of supervisory andclerical employees, employed by the respondent Booth-Kelly LumberCompany, in and about its mill and logging operations at and nearWendling, Oregon, for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, or other conditionsof employment, until such time as a majority of such employees shalldesignate another or different representative or representatives, andsuch other representative or representatives demands recognition assuch bargaining representative of the said respondent; 24DECISIONS OF NATIONAL LABOR RELATIONS, BOARD(c)Post immediately in conspicuous places in and about its plantand logging operations at and near Wendling,Oregon, and maintainfor a period of at least sixty(60) consecutive days from the date ofposting, notices to its employees stating that: (1) it will cease anddesist in the manner set forth in paragraphs 1 (a) to 1 (f), inclusive,of this Order;(2) it will take the affirmative action set forth inparagraphs 2 (a) and 2(b) of this Order; and(3) the respondent'semployees are free to form and join any labor organization of theirown choosing ;(d)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days of the date of this Order what steps ithas taken to comply therewith.B.Willamette Valley Lumber Operators' Association, its officers,agents,successors,or assigns shall:1.Cease and desist from :(a) Interfering with the administration of I.,E. U. Local 80-1, orthe formation or administration of any other labor organization ;(b)Giving effect to any contract it may have entered into withI.E. U. Local 80-1, or with the I. E. U. affecting the I. E. U. Local80-1, concerning wages,hours, and working conditions,-whether it "becontract in existence at the time of the issuance of this complaintin this case or one entered into subsequent, to the issuance of thiscomplaint;(c) In any manner interfering with, restraining or coercing theemployees of its members in the exercise of their rights to self -organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a) Immediately notify, in writing, all of its members that it willcease and desist in the manner set forth in paragraph 1 (a), (b), and(c) of this Order;(b)Notify the Regional Director for the Nineteenth Region inWriting, within ten (10) days from the date of this Order whatsteps it has taken to comply therewith.